DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	A certified copy of US 62/535,533 filed July 21, 2017 has been received. A copy of the WIPO publication of PCT/IB 2018/055439 filed July 20, 2018 has not been received.
Claim Status
Claims Filing Date
December 1, 2021
Amended
1, 24, 25, 27
Cancelled
8, 10, 11, 15, 18, 21, 23, 26, 29, 30
Pending
1-7, 9, 12-14, 16, 17, 19, 20, 22, 24, 25, 27, 28
Withdrawn
1-7, 9, 12-14, 16, 17, 19, 20, 22
Under Examination
24, 25, 27, 28


Withdrawn Drawings Objection
The following objection is withdrawn due to drawings amendment:
Fig. 11A missing a label.  
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(a) enablement rejection is withdrawn due to claim amendment:
Claim 27 line 2 “carbide network that is spheroidised”. 
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 27 line 2 “typical particles”.
Claim 27 line 2 “carbide network that is spheroidised”.
Response to Arguments
Restriction
Applicant’s arguments with respect to the restriction requirement and Gao in view of Fischer (Remarks pg. 8 paras. 2-3) have been considered but are moot because the rejections do not rely on any reference applied in the restriction requirement of record for any teaching or matter specifically challenged in the argument.
Gao in view of Fischer was relied on as the basis for the restriction requirement to indicate a lack of unity of invention. In further support of the lack of unity of invention between the inventive groups is the rejection of claim 24 over Ray as evidenced by AZoM. Therefore, the restriction requirement is still deemed proper.
112(b)
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive.
	With respect to claim 25, the applicant argues that one of ordinary skill in the art would recognized H13, P20, and D2 as tool steels and transformation hardenable steels (Remarks pg. 9 para. 1).
	The examiner respectfully disagrees. Amended claim 25 does not clarify whether the claim encompasses all tool steels or if the tool steels are limited to H13, P20, or D2 tool steels. 
Ray as evidenced by AZoM
Applicant's arguments filed December 1, 2021 with respect to the rejection of claim 24 under Ray as evidenced by AZoM have been fully considered but they are not persuasive.
	The applicant argues Ray teaches production of powders for cold compaction, which are made by atomizing, heat treating to form a hard cake, then breaking up the hard cake by grinding, where the hard grind tends to reharden surfaces, which is of little concern when the powders are used for cold compact or other PM applications, and surface rehardening for cold spray is expected to affect shear instability that is crucial to cold sprayability of powders (Remarks pg. 9 para. 4).
The examiner respectfully disagrees. Ray teaches “in accordance with the present invention, the rapidly solidified alloys, e.g., in the form of powder, can be softened by annealing” (9:3-5). Emphasis added. Powder is being heat treated.
In response to applicant's argument that Ray does not teach the powder is for cold spray deposition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Evidence that the powder of Ray is not capable of performing the intended use recited in the preamble of cold spray deposition has not been presented.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the process of manufacturing the powder in Ray is different) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The applicant argues a cake produced by Ray prior to grinding is not a powder and after grinding you can have any size distribution you want, depending on how finely you grind the cake, where the powders are broken where most fragile (Remarks para. spanning pgs. 9-10).
	The examiner respectfully disagrees. Ray teaches “in accordance with the present invention, the rapidly solidified alloys, e.g., in the form of powder, can be softened by annealing” (9:3-5). Emphasis added. Powder is being heat treated.
	The claims are directed to a “heat treated feedstock powder” (i.e. product). Ray teaches separating the powders into desired particle fractions with an example including particles under 325 mesh (i.e. less than 44 um, AZoM) (Ray 7:30-37). This teaching overlaps with the claimed powder having a morphology of sintered subparticles of a distribution of sizes, including at least 10% of the volume fraction of particles consisting of subparticles finer than 20 um, such that a prima facie case of obviousness exists. MPEP 2144.05(I). Determination of patentability is based on the product itself. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). 
Claim Objection
Claim 25 objected to because of the following informalities:  
Lines 1-3 recites a list without a conjunction between the last two items in the list, i.e. “a low alloy strength steel, a martensitic stainless steel”. It is grammatically incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 lines 1-2 “at least 50% of the particles display a carbide phase that is spheroidised” fails to comply with the written description requirement. This limitation does not appear to be supported by applicant’s specification. Applicant’s specification mentions “spheroidised carbides” in [0025], [0048], [0053], and originally filed claim 27, but does not recite the relative amount of particles that display a carbide phase that is spheroidised as recited by amended claim 27.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 line 3 “specifically include H13, P20 or D2 tool steels” renders the claim indefinite. It is unclear whether or not it further limits the tool steel to specifically be H13, P20, or D2 tool steel or if they are examples of tool steels, but the claim encompasses all tool steels. Examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made. MPEP 2173.05(d). For the purpose of examination claim 25 will be given the broadest reasonable interpretation of requiring the transformation hardenable steel to be 1) tool steel, 2) low alloy strength steel, 3) martensitic stainless steel, 4) H13 tool steel, 5) P20 tool steel, or 6) D2 tool steel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 4,318,733) as evidenced by AZoM (Particle Size – US Sieve Series and Tyler Mesh Size Equivalents. AZO Materials. https://www.azom.com/article.aspx?ArticleID=1417. May 15, 2002.).
	Regarding claim 24, Ray teaches a tool steel (3:18-33) in the form of powder (i.e. feedstock powder) (1:8-18) that is hardened and tempered by heat treatment (i.e. transformation hardenable grade of steel) (4:31-40) with a powder size that is screened through a 100 mesh screen (i.e. less than 149 um, see AZoM) to remove oversize particles then is separated into desired particle fractions such as under 325 mesh (i.e. less than 44 um, see AZoM) powder and powder of particle size between 100 and 325 mesh (i.e. 44 to 149 um, see AZoM) (i.e. having a size distribution with a nominal size less than 150 um and more than 1 um) (7:30-37) where the powder is softened by annealing (i.e. heat treating) so as to be suitable for cold compaction such that the annealed powders are soft (typically about 300 VHN) and the final product in the fully heat treated condition (i.e. hardened and tempered) is within the range of 900 to 1200 VHN (i.e. hardness of the annealed powder is about 25 to 33% of the fully transformation hardened steel; 300/1200 to 300/900) (9:3-33). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Ray teaches separating the powders into desired particle fractions (i.e. the powder has a morphology of sintered subparticles of a distribution of sizes); for example, into under 325 mesh powder (i.e. less than 44 um, see AZoM) (7:30-37), which includes subparticles finer than 20 um. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
	The limitation of the feedstock being for cold spray deposition has been considered and determined to recite the purpose or intended use of the claimed feedstock powder. The composition, size, and hardness (i.e. structure) of the prior art powder (Ray 1:8-18, 7:30-37, 9:3-33) are substantially to the composition, size, and hardness (i.e. structure) of the claimed powder, such that it appears the prior art structure is capable of being for cold spray deposition. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II).
	Regarding claim 25, Ray teaches a tool steel (1:8-18, 3:18-33, 62-67).
	Regarding claim 27, Ray teaches the annealed powders are soft (typically about 300 VHN) and have microstructures consisting of fine spheroidized carbides (i.e. at least 50% of the particles display a carbide phase that is spheroidised) (9:11-14).
	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 4,318,733) as evidenced by AZoM (Particle Size – US Sieve Series and Tyler Mesh Size Equivalents. AZO Materials. https://www.azom.com/article.aspx?ArticleID=1417. May 15, 2002.) as applied to claim 24 above, and further in view of ASTM B933-16 (ASTM B933-16. Standard Test Method for Microindentation Hardness of Powder Metallurgy (PM) Materials. April 1, 2016.).
Regarding claim 28, Ray teaches annealed powders are soft (typically about 300 VHN) and the fully heat treated condition (i.e. hardened and tempered) have hardness in the range of 900 to 1200 VHN (i.e. hardness of the annealed powder is about 25 to 33% of the fully transformation hardened steel; 300/1200 to 300/900) (9:3-33).
ASTM B933-16 teaches hardness of powder metallurgy (PM) materials (1.1) uses Vickers microindentation (1.2, 4.1, 6.1) where Vickers microindentation hardness numbers are calculated using the formula or tables in Test Method E384 (i.e. Vickers hardness) (10.1, 10.1.2). The Vickers micro-hardness scale is substantially similar and proportional to the Vickers hardness scale such that the relativity between Vickers hardness values is substantially similar to the relativity between Vickers micro-hardness values.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the VHN relationship taught by Ray to be substantially similar to that for Vickers micro-hardness such that the annealed soft powder is about 25 to 33% of the hardness of the fully transformation hardened steel. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Related Art
Miyasaka (US 2016/0193658)
	Miyasaka teaches an Alloy steel (SCM equivalent) powdery material with a grain diameter of 44 to 125 um (Table 3) a hardness of 150 to 200 HV before treatment that rose to 300 to 350 HV after treatment (i.e. hardness before treatment is about 43% to 67% of the hardness after treatment) ([0101]). 
Gao (Gao et al. Influence of powder porous structure on the deposition behavior of cold-sprayed WC-12Co coatings. Journal of Thermal Spray Technology. Volume 17 (5-6) Mid-December 2008. 742-749.)
	Gao teaches WC-12Co powders (2. Experimental Materials and Procedures) with a particle size of approximately 20 um (HP and MP) or approximately 15 um (LP) (Fig. 1) with microhardness of the powders being less than 70% of the deposits (Tables 1 and 2, Fig. 6). The alloy of Gao is cobalt (abstract, WC-12Co), not steel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735